DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-29, 31-33, and 35-36 are currently pending. Claims 15-29 and 31-32 are allowed. Claims 33 and 35-36 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 8 of the response, filed September 02, 2022, with respect to the objection of the Specification, objection of Claims 15-34, 35 U.S.C. 112(b) rejections of Claims 23-25, 34, and 35 U.S.C. 112(d) rejection of Claim 22 have been fully considered and are persuasive in light of amendments. The objection of the Specification, objection of Claims 15-34, 35 U.S.C. 112(b) rejections of Claims 23-25, 34, and 35 U.S.C. 112(d) rejection of Claim 22 have been withdrawn. 
Applicant’s arguments, see Pg. 9 of the response, filed with respect to the 35 U.S.C. 103 rejections of Claims 15-29 and 32-34 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 15-29 and 32-34 have been withdrawn. 
Regarding Claim 15, as noted by Applicant, the claim has been amended to include the allowable subject matter of Claim 30. Therefore, the previous rejection has been withdrawn. 
	New Claims 35 and 36 will be addressed in the rejection below. 
Claim Objections
Claim 36 is objected to because of the following informalities: 
Regarding Claim 36, Line 15 recites “wherein said variations evolving”. Applicant is suggested to amend to recite “wherein said variations evolve . 
Appropriate correction is required.
Claim Interpretation
It is noted that the claims recite the term “amplitude” (see Claim 15, Line 12 for example). In light of Applicant’s disclosure, it is clear that by “amplitude” the invention refers to peak to peak amplitude rather than the amplitude measured from the median line to a peak/trough of a wave. This is evidenced by the description of amplitude “d” in paragraph [055] of the Specification filed April 19, 2021 along with “d” of Figure 6. As such, “amplitude” will be interpreted as the peak to peak amplitude. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 33, Lines 5 and 7 recite “OGV” and “IGV” respectively. It is unclear what these mean since the claim does not previously establish any definition for such acronyms. Applicant is suggested to define acronyms before or during the usage of them. For example, “to be determined (TBD)”. 
Regarding Claim 35, Line 17 recites “at an intermediate part between said ends and present towards said to ends”. It is unclear what this means, particularly the “and present towards said two ends” portion. To be “present” is understood to be at a particular location, however “towards” is a direction not a location. For purposes of examination, any intermediate part that has an extent not at the midpoint of the length will be interpreted as being present towards an end.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2013/0164488 A1), hereinafter Wood, in view of Davidson et al. (GB 789,883 A), hereinafter Davidson. 
Regarding Claim 35, Figure 13 of Wood teaches a profiled structure for an aircraft or for a turbomachine of an aircraft (see paragraph [0022-0023]), which is elongated in a direction of elongation (up to down with respect to figure) in which the profiled structure has a length exposed to an airflow, and which has a leading edge (left edge with respect to figure) and/or trailing edge (right edge with respect to figure), at least one of which is profiled, wherein the profiled leading edge and/or the profiled trailing edge has, along said direction of elongation, serrations (235) defined by successive teeth (projecting portions of 235) and depressions (depressed portions of 235) extending transversely with respect to the direction of elongation, wherein, along the profiled leading edge: the successive teeth and depressions extend over only a part of said length (part along 235) exposed to the airflow, a remaining part (rest of the leading edge) of said length being smooth, wherein, along said length exposed to the air flow, the serrations (235) are absent: at several places along said length separated from each other, or at an intermediate part between said ends and present towards said two ends [0049]. See also Figure 3 for a closer view of the serrations. See also annotated Figure 13’ below for the interpretation of “several places” and “intermediate part” where the serrations are absent.

    PNG
    media_image1.png
    547
    739
    media_image1.png
    Greyscale

Wood does not expressly teach over said part of the length, with the exception of zones comprising at most three successive teeth located at each end of said part of the length, the serrations have variations in amplitude and/or in spacing between two successive teeth or of depressions, said variations being monotonic as claimed. However, such variations would have been obvious in view of Davidson. 
Figures 1 and 3 of Davidson teach a profiled structure for an aircraft or for a turbomachine of an aircraft (see Pg. 1, Col. 9-14) with a serrated leading edge (3). In one embodiment, the amplitude (size/depth) and/or spacing (pitch) are varied according to varying flow conditions. Davidson specifically exemplifies a decrease from root to tip to provide larger vortices, if desired, closer to the root (Pg. 2, Col. 43-49). A simple decrease in one direction is interpreted as being monotonic. Therefore, the serrations have variations in amplitude and/or in spacing between two successive vertices of teeth or of depressions, said variations being monotonic. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the profiled structure taught by Wood such that over said part of the length, with the exception of zones comprising at most three successive teeth located at each end of said part of the length, the serrations have variations in amplitude and/or in spacing between two successive vertices of teeth or of depressions, said variations being monotonic as suggested by Davidson, to provide the benefit of letting the monotonic variations provide larger vortices closer to the root of the structure. The limitation of “with the exception of zones comprising at most three successive teeth located at each end of said part of the length” is interpreted as being a range with encompasses both 0 teeth and only one tooth. A length along a part of an edge with a set of teeth would inherently have a zone comprising 0 or 1 tooth. 
Regarding Claim 36, Figure 13 of Wood teaches a profiled structure for an aircraft or for a turbomachine of an aircraft (see paragraph [0022-0023]), which is elongated in a direction of elongation (up to down with respect to figure) in which the profiled structure has a length exposed to an airflow, and which has a leading edge (left edge with respect to figure) and/or trailing edge (right edge with respect to figure), at least one of which is profiled, wherein the profiled leading edge and/or the profiled trailing edge has, along said direction of elongation, serrations (235) defined by successive teeth (projecting portions of 235) and depressions (depressed portions of 235) extending transversely with respect to the direction of elongation, wherein, along the profiled leading edge: the successive teeth and depressions extend over only a part of said length (part along 235) exposed to the airflow, a remaining part (rest of the leading edge) of said length being smooth [0049]. See also Figure 3 for a closer view of the serrations. 
Wood does not expressly teach over said part of the length, with the exception of zones comprising at most three successive teeth located at each end of said part of the length, the serrations have variations in amplitude and/or in spacing between two successive teeth or of depressions, said variations being monotonic, wherein said variations evolving according to at least one numerical function which remains either strictly increasing or strictly decreasing, along said direction of elongation, over a succession of at least three teeth or at least three depressions as claimed. However, such variations would have been obvious in view of Davidson. 
Figures 1 and 3 of Davidson teach a profiled structure for an aircraft or for a turbomachine of an aircraft (see Pg. 1, Col. 9-14) with a serrated leading edge (3). In one embodiment, the amplitude (size/depth) and/or spacing (pitch) are varied according to varying flow conditions. Davidson specifically exemplifies a decrease from root to tip to provide larger vortices, if desired, closer to the root (Pg. 2, Col. 43-49). A simple decrease in one direction is interpreted as being monotonic that is strictly decreasing. Furthermore, the claim describes evolving according to at least one numerical function but does not specify any numerical function. Any quantifiable set of data, such as the changing of amplitude and/or spacing, is representable by a numerical function (i.e. visible through a plot of the change on a graph) and can be derived through techniques such as Fourier transforms. In other words, any set of data is considered as being according a numerical function by nature. There are also successions of at least three teeth/depressions exemplified in both Figure 13 of Wood and Figures 1, 3 of Davidson. Therefore, the serrations have variations in amplitude and/or in spacing between two successive vertices of teeth or of depressions, said variations being monotonic, wherein said variations evolving according to at least one numerical function which remains either strictly increasing or strictly decreasing, along said direction of elongation, over a succession of at least three teeth or at least three depressions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the profiled structure taught by Wood such that over said part of the length, with the exception of zones comprising at most three successive teeth located at each end of said part of the length, the serrations have variations in amplitude and/or in spacing between two successive teeth or of depressions, said variations being monotonic, wherein said variations evolving according to at least one numerical function which remains either strictly increasing or strictly decreasing, along said direction of elongation, over a succession of at least three teeth or at least three depressions as suggested by Davidson, to provide the benefit of letting the monotonic variations provide larger vortices closer to the root of the structure. The limitation of “with the exception of zones comprising at most three successive teeth located at each end of said part of the length” is interpreted as being a range with encompasses both 0 teeth and only one tooth. A length along a part of an edge with a set of teeth would inherently have a zone comprising 0 or 1 tooth. 
Allowable Subject Matter
Claims 15-29 and 31-32 are allowed.
Claim 33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claim 15, Claim 15 has been amended to contain the subject matter of Claim 30. Therefore, Claim 15 is considered allowable for the same reasons as Claim 30 in the previous action filed May 09, 2022. 
Claims 16-29 and 31-33 subsequently depend upon Claim 15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: “Fourier Transform” provides background information regarding Fourier transforms. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745  

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745